               Case 8:20-bk-07123-CPM               Doc 12      Filed 10/09/20       Page 1 of 10



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

IN RE:

ERIC MYERS
                                                                       CASE NO.: 8:20-bk-07123-CPM
       Debtor(s).
____________________________________________

                                              CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of the following
items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box is checked,
the provision will be ineffective if set out later in the Plan.

     A limit on the amount of a secured claim based on a valuation which may result Included             Not Included
     in a partial payment or no payment at all to the secured creditor. See Sections
     C.5(d) and (e). A separate motion will be filed.


     Avoidance of a judicial lien or nonpossessory, nonpurchase money security Included                  Not Included
     interest under 11 U.S.C. § 522(f). A separate motion will be filed. See Section
     C.5(e).

     Nonstandard provisions, set out in Section E.                                        Included       Not Included

     THIS AMENDED PLAN PROVIDES FOR PAYMENTS TO [NAME OF Included                                        Not Included
     SECURED CREDITOR/LESSOR] TO BE INCLUDED IN PLAN PAYMENTS;
     THE AUTOMATIC STAY IS REINSTATED AS TO THIS CREDITOR.

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED
CREDITOR ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO
FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST
IN PERSONAL OR REAL PROPERTY COLLATERAL.



1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.



Effective August 1, 2020.
             Case 8:20-bk-07123-CPM             Doc 12     Filed 10/09/20          Page 2 of 10




B.      MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
        10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan Payments
        to the Trustee for the period of _____ months. If the Trustee does not retain the full 10%, any
        portion not retained will be disbursed to allowed claims receiving payments under the Plan and
        may cause an increased distribution to the unsecured class of creditors.

        $ 450.00      from month       1        through       3      .
        $628.00       from month        4       through       60         .
        $             from month                through                  .

C.      PROPOSED DISTRIBUTIONS.

        1.      ADMINISTRATIVE ATTORNEY’S FEES.


        Base Fee $4,500.00       Total Paid Prepetition $1,500.00            Balance Due $3,000.00

        MMM Fee $1,800.00        Total Paid Prepetition $0.00                Balance Due $1,800.00   00

        Estimated Monitoring Fee at $ 50.00 per Month.

        Attorney’s Fees Payable Through Plan at $187.10 Monthly (subject to adjustment).

        2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 Acct. No.                           Creditor                                Total Claim Amount

 9978                                State of Florida – Child Support        $3,746.59



        3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct. No.       Creditor                                Total Claim Amount




        4.       TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.        SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the
Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The
Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as soon as
practicable, if the Plan provides for payment to the secured creditor, the secured creditor has filed a proof
of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c),

                                                     2
            Case 8:20-bk-07123-CPM             Doc 12      Filed 10/09/20       Page 3 of 10



and no objection to the claim is pending. If Debtor’s Plan Payments are timely paid, payments to secured
creditors under the Plan shall be deemed contractually paid on time.

            (a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
            Mortgage, HOA and Condominium Association Assessments, and Arrears, if any, Paid
            Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and
            maintain regular monthly postpetition payments on the following claims secured by Debtor’s
            principal residence. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
            personal liability on these claims.

            Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
            are due on the first payment due date after the case is filed and continue monthly thereafter.
            The amount of postpetition mortgage payments may be adjusted as provided for under the loan
            documents. Postpetition ongoing homeowner’s association and condominium association
            assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
            postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends
            to pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.



Last Four          Creditor          Collateral          Regular         Gap Payment        Arrears
Digits of                            Address             Monthly
Acct. No.                                                Payment




            (b) Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
            HOA and Condominium Association Assessments, and Arrears, if any, Paid Through the
            Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
            regular monthly postpetition payments on the following claims secured by Debtor’s real
            property. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability
            on these claims.

            Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
            are due on the first payment due date after the case is filed and continue monthly thereafter.
            The amount of postpetition mortgage payments may be adjusted as provided for under the loan
            documents. Postpetition ongoing homeowner’s association and condominium association
            assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
            postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends
            to pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.



Last Four          Creditor          Collateral          Regular         Gap Payment        Arrears
Digits of                            Address             Monthly
Acct. No.                                                Payment




                                                     3
            Case 8:20-bk-07123-CPM             Doc 12    Filed 10/09/20      Page 4 of 10




      (c) Claims Secured by Real Property - Debtor Seeks Mortgage Modification Mediation
      (MMM). No later than 90 days from the petition date or the date the case converts to Chapter
      13, Debtor shall file a motion seeking MMM. Information and forms related to MMM are
      available in the Court’s procedure manual on the Court’s website, www.flmb.uscourts.gov.
      Pending the resolution of the MMM, the Plan Payments shall include the following adequate
      protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross monthly
      income of Debtor and non-filing spouse, if any (after deducting homeowner’s association fees), or
      the normal monthly contractual mortgage payment; or (2) for non-homestead, income-producing
      property, 75% of the gross rental income generated from the property. If Debtor obtains a
      modification of the mortgage, the modified payments shall be included in the Plan Payments.
      Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits of    Creditor                       Collateral Address       Adequate Protection
Acct. No.                                                                      Payment

NA                     Nationstar                     3712 Berger Rd           $369.52
                                                      Lutz, FL 33548-4760



      (d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
      Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
      to a claim secured solely by Debtor’s principal residence. A separate motion to determine
      secured status or to value the collateral must be filed. Payment on the secured portion of the
      claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
      Plan Payments do not include payments for escrowed property taxes or insurance.

Last Four      Creditor      Collateral         Claim       Value           Payment        Interest
Digits of                    Description/       Amount                      Through        Rate
Acct. No.                    Address                                        Plan




      (e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506. Debtor
      must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory,
      nonpurchase money security interest because it impairs an exemption or under 11 U.S.C. § 506 to
      determine secured status and to strip a lien.

Last Four Digits of Acct. No.       Creditor                          Collateral Description /
                                                                      Address




                                                  4
            Case 8:20-bk-07123-CPM           Doc 12      Filed 10/09/20       Page 5 of 10




      (f) Payments on Claims Secured by Real Property and/or Personal Property to Which 11
      U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
      § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
      date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
      personal use; or (2) incurred within one year of the petition date and secured by a purchase money
      security interest in any other thing of value. These claims will be paid in full under the Plan with
      interest at the rate stated below.

Last Four          Creditor        Collateral          Claim           Payment           Interest Rate
Digits of                          Description/        Amount          Through Plan
Acct. No.                          Address




      (g) Claims Secured by Real or Personal Property to be Paid with Interest Through the Plan
      Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the Plan
      with interest at the rate stated below.

Last Four          Creditor        Collateral          Claim           Payment           Interest Rate
Digits of                          Description/        Amount          Through Plan
Acct. No.                          Address




      (h) Claims Secured by Personal Property – Maintaining Regular Payments and Curing
      Arrearages, if any, Under 11 U.S.C. § 1322(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
      principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge
      of personal liability on these claims.

Last Four Digits      Creditor            Collateral            Regular              Arrearage
of Acct. No.                              Description           Contractual
                                                                Payment




                                                   5
           Case 8:20-bk-07123-CPM               Doc 12      Filed 10/09/20       Page 6 of 10




       (i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via
       automatic debit/draft from Debtor’s depository account and will continue to be paid directly to the
       creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
       U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
       any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
       to terminate or abrogate Debtor’s state law contract rights. Because these secured claims are not
       provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of
       personal liability on these claims.

Last Four Digits of Acct. No.        Creditor                             Property/Collateral




       (j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
       collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
       as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
       this Plan.

Last Four Digits of Acct. No.        Creditor                             Collateral
                                                                          Description/Address




       (k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
       payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
       1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
       respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses
       are neither terminated nor abrogated. Because these secured claims are not provided for under the
       Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these
       claims.

Last Four Digits of Acct. No.        Creditor                             Collateral
                                                                          Description/Address




        6.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan,
as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11
                                                     6
           Case 8:20-bk-07123-CPM              Doc 12      Filed 10/09/20       Page 7 of 10




U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

       (a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and
       Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
       following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
       the Plan, Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits     Creditor/Lessor        Description of        Regular               Arrearage and
of Acct. No.                                Leased Property       Contractual           Proposed Cure
                                                                  Payment




       (b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid
       via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
       to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
       under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
       personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
       herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
       leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
       will not receive a discharge of personal liability on these claims.

Last Four Digits of Acct. No.       Creditor/Lessor                      Property/Collateral




       (c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
       Property. Debtor rejects the following leases/executory contracts and will surrender the following
       leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       and lessors upon the filing of this Plan.

Last Four Digits of Acct. No.       Creditor/Lessor                      Property/Collateral to be
                                                                         Surrendered




                                                     7
            Case 8:20-bk-07123-CPM             Doc 12      Filed 10/09/20        Page 8 of 10




        7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the above-
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than $0.00.


D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens securing
               such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the creditor’s
               proof of claim or other amount as allowed by order of the Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of
               the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this
               case, unless the Court orders otherwise. Property of the estate

               (a) ___X__ shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of
               this case, unless the Court orders otherwise, or

               (b) _______ shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief
               and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the
               Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed proof
               of claim will control, unless the Court orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
               distributions. The actual distributions may vary. If the summary or spreadsheet conflicts
               with this Plan, the provisions of the Plan control prior to confirmation, after which time the
               Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
               (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee
               with a statement to that effect.) For each tax return that becomes due after the case is filed,
               Debtor shall provide a complete copy of the tax return, including business returns if Debtor
               owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14
               days of filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered
               by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
               Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to
               apply a refund to the following year’s tax liability. Debtor shall not spend any tax refund
               without first having obtained the Trustee’s consent or Court approval.




                                                     8
            Case 8:20-bk-07123-CPM            Doc 12      Filed 10/09/20       Page 9 of 10




E.      NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
        3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this Section are
        deemed void and are stricken.
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________


                                           CERTIFICATION

         By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
contained in the Model Plan adopted by this Court, and that this Plan contains no additional or
deleted wording or nonstandard provisions other than any nonstandard provisions included in
Section E.

SIGNATURE(S):

Debtor(s)


Eric Myers__________________________________             Date 10/9/2020




Attorney for Debtor(s)


Jordan Finley, Esq.        __________________________            Date 10/9/2020




                                                    9
          Case 8:20-bk-07123-CPM        Doc 12     Filed 10/09/20    Page 10 of 10




                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that on this 9th day of October, 2020, a true and
 accurate copy of the foregoing was served on the following parties via the Court’s CM/ECF, at
 their email addresses registered with the Court:

Jon Waage, Chapter 13 Trustee

US Trustee

Creditors on attached Mailing Matrix



                                                         Florida Law Advisers

                                                         /s/ Jordan M. Finley, Esquire
                                                          Jordan M. Finley
                                                          Florida Bar No.: 99398
                                                          1408 N.Westshore Blvd Ste. 114
                                                          Tampa, Florida 33607
                                                          813-333-1293 /Fax: (800) 990 1033
                                                          Jordan@FloridaLegalAdvice.com
                                                          Attorney for Debtor(s)




                                              10
